882 N.E.2d 595 (2008)
PEOPLE State of Illinois, petitioner,
v.
Byron WILLIAMS, respondent.
No. 104968.
Supreme Court of Illinois.
March 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Williams, case No. 1-05-0019 (06/07/07). The appellate court is directed to reconsider its judgment in light of People v. Deleon, 227 Ill.2d 322, ___ N.E.2d *596 ___ (2008), to determine if a different result is warranted.